There are two legitimate conclusions that may be drawn from the facts of this case. First, that Jackson really believed that the will made by his wife, which was to take effect upon the death of both his wife and himself, put the ownership of the money in Hart; or, second, that Jackson knew that Hart had no interest in the money, and that Hart was merely a figurehead used by Jackson to conceal the money of Jackson from his creditors. There was testimony to support the last conclusion, and upon that the jury doubtless based their verdict, as the case arising from the first conclusion was not submitted to them. Under either conclusion, the verdict was right. The case of Grounds v. Sloan, 73 Tex. 662
[73 Tex. 662], is not in point. The genuineness of the signature of Breneman on the back of the note was not questioned. Hart having brought the suit, the presumption arose that he was the holder for value of the note, but that presumption was destroyed by the testimony. He paid nothing for the note, and had no right, title, or interest in the note, and was not the holder of it. In our former opinion, we rested his failure to prove ownership or possession on the more charitable finding that the parties really thought the will made the money the property of Hart, but the conclusion is warranted by the facts, also, that the whole matter was a scheme upon the part of Jackson to conceal his property from his creditors; and the verdict, under that conclusion, would be just and correct. The motion for rehearing is overruled.
Affirmed in part.
Reversed and rendered in part.
Writ of error granted by Supreme Court, and judgment affirmed. See Hart v. West, 91 Tex. 184. *Page 399